Citation Nr: 1619894	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  09-42 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for migraine headaches.

2.  Entitlement to a compensable disability rating for sinusitis.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to August 1985 and from July 1990 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a hearing before the undersigned in March 2016.


FINDINGS OF FACT

1.  The evidence indicates that the Veteran has experienced characteristic prostrating migraine headache attacks on an average of one time per month throughout the appeal period.  

2.  The evidence is at least in equipoise with respect to whether the Veteran has experienced more than six non-incapacitating episodes of sinusitis per year, characterized by headaches, pain, and purulent discharge, throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for service-connected migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2015).

2.  The criteria for a 30 percent rating for service-connected sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.97, DC 6514, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran was provided with the required VCAA notice in an August 2007 letter.

Concerning the duty to assist, the Veteran's VA treatment records have been obtained and he has been afforded adequate VA examinations which collectively, with prior examination reports, have included all findings needed to evaluate his service-connected migraine headaches and sinusitis.  

VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c) (2)). 

At the Veteran's March 2016 Board hearing, the undersigned asked the Veteran about treatment rendered for migraine headaches and sinusitis, and asked detailed questions pertaining to the current severity of the headache and sinus disabilities.  The Veteran generally showed understanding of what was necessary to substantiate his claims.  Moreover, there has been no allegation of a failure to comply with Bryant duties.  Therefore, the Board finds that the Bryant duties were met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his migraine headaches and sinusitis claims on appeal.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings may be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  A claimant may not be compensated twice for the same symptomatology, as this would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Nonetheless, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any material issue, the Board gives the benefit of the doubt to the claimant.  Id.

II.  Higher Rating for Migraine Headaches

The Veteran is currently assigned a noncompensable rating for his migraine headaches.  Pursuant to the rating criteria for migraine headaches, a 10 percent rating is assigned for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2015).  

The rating criteria do not define "prostrating;" and the United States Court of Appeals for Veterans Claims (Court) has not undertaken to define the term.  Cf. Fenderson v. West, 12 Vet. App 119 (1999).  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."

The rating criteria also do not define "severe economic inadaptability."  The Court, however, has noted that nothing in Diagnostic Code 8100 requires a claimant to be completely unable to work in order to qualify for a 50 percent disability rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

In reviewing the record, it is evident that the Veteran has consistently suffered from somewhat frequent headache episodes of a debilitating nature throughout the duration of the appeal period.  As early as a during a January 2008 VA examination, he reported having headaches, beginning with a mild, aura-like symptom, with pain in the right temporal region and the right frontal area.  He described the pain as radiating to the back of the head and occipital area, and as being sharp in nature.  He reported having nausea at times and some blurry vision.  The pain usually lasted about three to four hours, and he reported needing to sleep for a few hours after taking medication.  The frequency of the headaches was not described.  During a March 2008 VA primary care consultation, however, he reported having migraine headaches one to two times per month.

The Veteran described similar symptoms associated with his migraine headaches during an August 2009 VA examination.  He again reported having the headaches every month.  The examiner indicated, however, that he did not report episodes of incapacitation.  The examiner indicated that he did not trust the Veteran's reported history because his wording was similar to that used in medical textbooks.  Notably, however, the Veteran has professional training as a nurse and the examiner did not appear to be aware of this.  As such, the examiner's report in this regard will be afforded no probative value.

The Veteran again reported that he had nausea associated with headaches, and significant photophobia and phonophobia during a January 2011 VA neurology consultation.  He also noted having some dizziness and unsteadiness.  He stated that his headaches would often last a day and up to a few days.  He reported having two to three headaches per month, averaging about seven to eight days of headache per month.  

During his most recent VA examination in December 2014, the Veteran reported having headaches four times per month.  Headaches often lasted six to eight hours, and were relieved by lying down and placing a towel over his head.  He reported taking Topiramate as a headache preventative once a day.  The examiner described the headaches as pulsating, accompanied by nausea, light and sound sensitivity, lasting less than one day.  The examiner indicated that the Veteran had, on average, one prostrating headache attack every month.  The examiner indicated that the Veteran did not have very prostrating and prolonged migraine attacks, productive of severe economic inadaptability.  

The Veteran testified during his March 2016 Board hearing that part of the reason he was unable to work was due to his headaches.  He reported having headaches two to three times per month.  He indicated that he would take of a couple of days per month due to headaches when he was working.  

The Veteran is competent to report the severity of his headache symptomatology, including its frequency, and severity; this is especially so given his training as a nurse.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's statements are credible and consistent, and are not contradicted by other evidence of record.  Based on the Veteran's reports during VA examinations and during his Board hearing, the Board finds that the described severity of his migraine headaches most closely approximate to the rating criteria for a 30 percent disability rating.  VA examination results and the Veteran's testimony clearly indicate that he has an average of one prostrating headache attack per month.  

Moreover, while it appears that the Veteran's headaches have gradually increased in severity during the appeal period, his reports during the January 2008 and August 2009 VA examinations, and in the course of VA treatment during that time period, of having about one to two headache per month with pain lasting three to four hours, and his need to sleep for a few hours after taking medication, more closely appear to describe approximately one characteristically prostrating headache attack per month.  Accordingly, the Board finds that the evidence supports the assignment of a 30 percent disability rating for the Veteran's migraine headaches for the entire appellate period.

While the Veteran has sometimes reported having more frequent headaches, he has not clearly described all headaches as being prostrating.  Even in light of his description, the December 2014 VA examiner specifically indicated that he had approximately one prostrating headache attack per month, and though the Veteran described having two to three headaches per month during his March 2016 Board hearing, he indicated that he only had to take off a couple of days per month from work due to headaches, indicating that some were not so severe as to require time off from work.  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted.

III.  Higher Rating for Sinusitis

The Veteran's sinusitis has been rated as noncompensable under 38 C.F.R. § 4.97, DC 6514.  The General Rating Formula for Sinusitis provides for a noncompensable rating when sinusitis is detected only by x-ray.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum, 50 percent evaluation, is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513.

During a January 2008 VA examination, the Veteran reported having more sinus problems with cold conditions.  No evidence of acute sinusitis was shown on x-rays.  A slight deviation of the perpendicular plate to the left was shown.  An incident of sinus problems was shown in a January 2008 private treatment report.  The Veteran reported having a little bit of postnasal drainage but no purulent sputum.  The assessment was probable allergic rhinitis, and the clinician prescribed Nasacort and Claramax.

During his August 2009 examination, the Veteran reported having continued pain and drainage of his sinuses.  He had a prescription for Loratadine.  He reported having difficulty breathing through his nose.  No incapacitating episodes were shown.  The examiner noted that there was no x-ray evidence of chronic sinusitis.  He described having a pressure sensation mainly over the maxillary sinuses on both sides, one side, or the other.  

During the most recent VA examination in December 2014, the Veteran described having flare-ups of sinusitis two to three times per month, with pressure headaches behind the bilateral eyes or on one side.  The examiner indicated that x-rays were performed, but did not report x-ray findings or the date of the study.  The Veteran is not prejudiced by this inadequacy, however, as x-ray findings are only relevant in reaching the criteria for a 10 percent rating for sinusitis, and here the Veteran has clearly described symptomatology consistent with a higher rating.

The Veteran described the severity of his sinusitis during his March 2016 Board hearing.  He reported having clogged sinuses, with a lot of drainage, and he described having facial pressure and noted that his teeth hurt.  He reported having needed antibiotic treatment, and requiring medication seven to eight times per year.  He indicated that he missed work one to two days every six months, when he was working, due to sinus issues.  On questioning, he reported having purulent discharge.

Again, the Veteran is competent to report his sinusitis symptomatology.  The Board finds that the Veteran's described symptomatology most closely approximate the rating criteria for a 30 percent disability rating.  He has described having more than six non-incapacitating episodes per year of sinusitis, characterized by headaches, pain, and purulent discharge.  Where he has not undergone any surgical procedure for sinusitis, he cannot meet the criteria for the maximum, 50 percent, disability rating.

As the frequency of the Veteran's non-incapacitating episodes of sinusitis were not described in the earlier January 2008 and August 2009 VA examination reports, the Board will afford the Veteran the benefit of the doubt and find that a 30 percent rating is warranted for the entire appellate period.

IV.  Extraschedular Consideration 

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show that the symptoms associated with the Veteran's migraine headaches or sinusitis present an exceptional disability picture.  Comparison between his symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology--he has characteristic prostrating migraine headache attacks approximately one time per month, and seven to eight non-incapacitating sinusitis episode per year characterized by headaches, pain, and purulent discharge; and although he indicated that his headaches contributed to his inability to work, his headache and sinusitis symptoms, including time off from work, are expressly contemplated by the schedular rating criteria.  He has not identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In the instant appeal, however, the record does not reflect an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Accordingly, no basis for referring the case for an extraschedular consideration is presented in this case.  Moreover, extraschedular ratings based upon the combined effect of multiple conditions are meant as "gap fillers" between the combined schedular rating and the rating provided by a total rating based on individual unemployability (TDIU) due to service-connected disability.  In this case, a TDIU was awarded effective July 12, 2013; thus there is no gap to fill as of this date.  


ORDER

Entitlement to a 30 percent disability rating, but no higher, for migraine headaches is granted.

Entitlement to a 30 percent disability rating, but no higher, for sinusitis is granted.



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


